DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first office action in response to the application and preliminary amendment filed 28 Aug 2020. 
The applicant's claim for benefit of provisional application US 62/893541, filed 2/29/2019  and has a co-pending PCT/US2048368 has been received and acknowledged.
Claims 1-15 are currently pending and have been examined.

Claim Objections
Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form because  the form seems to be an improper multiple dependent claim. See MPEP § 608.01(n).   In view of Applicant’s preliminary amendments and in the interest of compact prosecution, Examiner will interpret the recitation in Claim 15 of “perform the methods according to any one of claim 1 to 7” as a typographical error which instead should recite: “perform the method of Claim 1.” 





	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to  a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case,  the claim(s) as a whole, considering all claim elements both 
(1)  In the instant case, the claims are directed towards a method, non-transitory computer readable, and the system of  optimizing management of property resource rights. In the instant case, Claims 1-7 are directed to a process. Claims 8-14 are directed to a system. Claim 15 is directed to a non-transitory computer readable medium.
(2a) Prong 1: Optimization of the management of property resource rights is categorized in/akin to the abstract idea subject matter grouping of: methods of organizing human activity [organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)].  As such, the claims include an abstract idea. 
The specific limitations of the invention are (a) identified to encompass the abstract idea include: 
1. (and Claim 15) (Original) A computer-facilitated method for optimizing management of property resource rights, the method comprising: 
digitizing a property resource having a type and at least one attribute, thereby generating a property resource inventory object; and 
generating a property resource rights object for the property resource based on the property resource inventory object and a rights template.  




8. (Original) A system for optimizing property resource rights management, comprising: 
…..
digitize a property resource having a type and at least one attribute, thereby generating a property resource inventory object; and 
generate a property resource rights object for the property resource based on the property resource inventory object and a rights template.  

As stated above, this  abstract idea falls into the (b) subject matter grouping of: methods of organizing human activity.
Prong 2:  When considered individually and in combination, the instant claims are do not integrate the exception into a practical application because the steps of digitizing… and  generating…  do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. digitizing using broadest reasonable interpretation could include scanning)   do not improve the functioning of the computer or improve another technology or technical field  nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely recite:  merely recite:   “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses generic computing elements to perform well known, routine, and conventional functions (For example: See MPEP 2106.05 (d)  [See specifically MPEP 2106.05 (d) II.v Content Extraction ] and (f)) 

(2b) In the instant case, Claims1-7 are directed to a process. Claims 8-14 is/are directed to a system. Claim 15 is directed to a non-transitory computer readable medium.
Additionally, the claims (independent and dependent) do not include additional elements that individually or in combination are sufficient to amount to significantly more than the judicial exception of abstract idea (i.e. provide an inventive concept). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor merely uses a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions. (See MPEP 2106.05 (d) and (f)) (Specification, [0071]  general purpose digital computers or similar devices) 
The dependent claims have also been examined and do not correct the deficiencies of the independent claims.
It is noted that claim (2-7 and 9-14) introduces the additional element of ( generating a… template…, wherein the property resource… , training a model… , generating a rights template…, storing…, wherein the rights template…, generating a property resource stock object… wherein the property resource stock object..  ). These elements are not a practical application of the judicial exception because as with the independent claims, these limitations merely recite “apply it” (or an equivalent)  or merely uses generic computing elements to perform well known, routine, and conventional functions or generally link the use 
Therefore, claims 1-15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    

	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15  are rejected under 35 U.S.C. 102(a) (2) as being anticipated by US 10984231 B1, Vandivere hereinafter referred to as Vandivere. .


Claims 1 and 8
Vandivere, discloses a system and computer-facilitated method for optimizing management of property resource rights, the method comprising: 
digitizing a property resource having a type and at least one attribute, thereby generating a property resource inventory object; and (See Vandivere, Fig. 1, C3L63-L67 …documents…(e.g. scanned)…C10L58 – C11L6 Fig. 6 scanning paper records…property rights…). 
generating a property resource rights object for the property resource based on the property resource inventory object and a rights template.  and (See Vandivere, Fig. 2, C4L5-L7, generating a collection of the interconnected data objects; C5L57-C6L5 mapper may produce rules defining interactions between certain data objects… )


Claims 2 and 9
Vandivere discloses the invention as claimed above in Claims 1 and 8. 
Vandivere further discloses: 
generating a rights template based on a mapping one or more labels associated with the type of property resource, one or more rules associated with the type of property resource, one or more workflows associated with the type of property resource, and one or more linkings between two or more rights templates.   (See Vandivere, Fig. 2, C4L5-L7, generating a collection of the interconnected data 
 
Claims 3 and 10
Vandivere discloses the invention as claimed above in Claims 1 and 8. 
Vandivere further discloses: 
wherein the property resource is a real asset resource, a service or a transaction.  (See Vandivere, C5L57-C6L5 chain of title…. )


Claims 4 and 11
Vandivere discloses the invention as claimed above in Claims 1 and 8. 
Vandivere further discloses: 
training a model based on property resource usage data according to a machine learning algorithm, thereby generating a trained model; (See Vandivere, C4L64-C5L8 chain of title mapper… trained model… )
generating a rights template based using the trained model; and (See Vandivere, C5L57-C6L5 generate data objects corresponding to each document and also corresponding to a particular property right or rights…  )
storing, in a rights template store, the rights template.  (See Vandivere, Fig. 7 C14L6- 20, storage device … mass storage device…) 




Claims 5 and 12
Vandivere discloses the invention as claimed above in Claims 1 and 8. 
Vandivere further discloses: 
wherein the rights template contains one or more attributes associated with the type of property resource, one or more rules associated with the type of property resource, one or more workflows associated with the type of property resource, and at least one linking between two or more rights templates 2Application No. Not Yet AssignedAttorney Docket No. 18479.0001USU1  (See Vandivere, Fig. 2, C4L5-L7, generating a collection of the interconnected data objects; C5L57-C6L5 chain of title mapper may produce rules defining interactions between certain data objects… )


Claims 6 and 13
Vandivere discloses the invention as claimed above in Claims 1 and 8. 
Vandivere further discloses: 
generating a property resource stock object by applying the rights template to the property resource inventory object.  (See Vandivere, Fig. 2, C4L5-L7, generating a collection of the interconnected data objects; C5L57-C6L24 chain of title mapper may produce rules defining interactions between certain data objects…(e.g. conveyances, a death certificate in combination with last will and testament)… rule based logic to apply based on the semantic content… C6L44-61 nodes… “space”… “rights”… “time”…”docs”… “title_ops”…  )



Claims 7 and 14
Vandivere discloses the invention as claimed above in Claims 6 and 13. 
Vandivere further discloses: 
wherein the property resource stock object contains one or more labels associated with type of property resource, one or more rules associated with type of property resource, one or more workflows associated with type of property resource, at least one linking between two or more rights templates, and one or more attributes from the property resource inventory object. .  (See Vandivere, C6L44-61 nodes… “space”… “rights”… “time”…”docs”… “title_ops”…  )


Claim 15
Vandivere discloses the invention in Claim 15 as rejected by the same reasoning as Claims 1 (to 7). 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9514204 B2 (A mobile property portfolio management system provides the capability of generating, maintaining, searching and displaying property portfolio data on a mobile computing device)
US 10311529 B1(Disclosed herein are systems, media, and methods of applying machine learning to create a digital request for proposal for use in property construction and improvement.)
US 20140032546 A1 (Based at least in part on the received user inputs, providing the user with a list of the plurality of properties based at least in part on the user's preferences from among the plurality of properties.)
CA 2800102 A1 (The apparatuses, methods and systems for a property transaction facilitating HUB ("HUB") facilitates the generation, evaluation, and recording of information and activities related to property transactions)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on Monday- Friday 8:00am - 5:00 pm EST.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691